Citation Nr: 0215181	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-08 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

The propriety of the initial disability ratings for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1973, 
and from June 1975 to March 1981.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 determination of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO) which granted service 
connection.  The veteran disagreed with the rating assigned.  


FINDING OF FACT

Since the grant of service connection for PTSD, the veteran's 
PTSD has manifested totally incapacitating psychoneurotic 
symptoms and rendered him unable to obtain or retain 
employment.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2002, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decisions, as well as the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  Under these circumstances, 
and considering the favorable result set forth in this 
decision, the Board finds that the notification requirements 
of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as well as VA medical records, 
including the reports of several VA examinations.  The 
veteran and his representative have not made the Board aware 
of any outstanding evidence that needs to be obtained in 
order to fairly decide the claim.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, the VA has no outstanding duty 
to inform the appellant that any additional evidence or 
information is needed.  Moreover, as the record is complete, 
and in view of the complete grant of benefits sought on 
appeal by this decision, any further obligation under the 
VCAA for the VA to advise the veteran as to the division of 
responsibilities between the VA and the veteran in obtaining 
evidence is moot.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The veteran essentially contends that the RO is incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his PTSD since service connection was granted do 
not accurately reflect the severity of his disability.  It is 
essentially contended that the veteran's PTSD symptomatology 
is so severe that he is unable to maintain gainful 
employment.  Therefore, a favorable determination has been 
requested.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

Procedurally, a February 2000 Board decision, effectuated in 
a March 2000 rating decision, granted service connection for 
PTSD and assigned a 30 percent evaluation effective January 
28, 1994.  The veteran expressed disagreement with the 
initial evaluation assigned for his PTSD and began this 
appeal.  The RO increased the evaluation assigned for PTSD to 
50 percent effective from April 15, 1996, and to 100 percent 
effective from September 1, 2000.  In response to the 
veteran's attempt to file a claim for secondary service 
connection for depression, the RO has indicated that the 
veteran's symptoms related to depression are incorporated in 
the evaluation for PTSD.  The veteran's attorney has 
accurately pointed out that although the RO developed this 
case as an earlier effective date claim for certain 
disability ratings, the issue should be rephrased consistent 
with the Fenderson case as the propriety of the initial 
evaluation for PTSD.  

The Board notes that effective November 7, 1996, the VA 
revised the criteria for evaluating psychiatric disorders, 
including PTSD.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991) where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant normally applies, absent 
congressional intent to the contrary.  The Board finds that 
the criteria in effect prior to November 7, 1996, are more 
favorable to the veteran in this case, and thus the Board 
will analyze the severity of the veteran's PTSD under the 
criteria in effect before that date.

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was for assignment when the symptomatology 
was less than the criteria for a 30 percent evaluation, with 
emotional tension or other evidence of anxiety producing mild 
social and industrial impairment.  A 30 percent evaluation 
was for assignment when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people or when the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted if the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired or when 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was for assignment if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired or when the psychoneurotic symptoms were of 
such a severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation is warranted if "the 
attitudes of all contacts except for the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, demonstrably unable to obtain or retain 
employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The United States Court of Appeals for Veterans Claims has 
determined that the three criteria enumerated for the 100 
percent evaluation are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant a 100 percent evaluation.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).

The evidence for consideration consists of various VA medical 
records, including records pertaining to hospitalizations of 
the veteran, outpatient treatment records and the reports of 
VA examinations.  The Board acknowledges that this evidence 
is somewhat conflicting and contradictory as to the severity 
of the veteran's PTSD, but after reviewing the evidence, the 
Board is of the opinion that the veteran's disability picture 
is more severe than that evaluated by the RO prior to 
September 1, 2000.

The evidence relevant to the RO's evaluation of the veteran's 
PTSD includes records of hospitalizations and examinations of 
the veteran which shows the Global Assessment of Functioning 
(GAF) Scale scores assigned were generally in the 40's to as 
high as the 60's.  A social work summary dated in March 1994 
revealed many occupational and social problems related to 
depression.  He had problems related to his loss of a job at 
Boeing Aircraft of 12 years in 1992.  He had lots of trouble 
getting motivated to perform his next job as a car salesman.  
A report of VA examination dated in April 1994 reveals the 
veteran was not successful in his attempt to work as a car 
salesperson and that he was currently trying to obtain 
employment.  It was noted that he had a lot of trouble 
getting motivated and that he saw himself as a failure.  It 
was noted that he was seeing a PTSD counselor.  On 
examination, he demonstrated flat affect and wide depression.  
Attention, concentration and memory were fair.  The examiner 
noted the veteran was low and depressed about his career and 
that he had dissatisfaction with his life.  The diagnosis was 
adjustment disorder and generalized anxiety disorder.  The 
examiner did feel the veteran was suffering from depression 
and anxiety related to his being laid off.  

A report of psychological evaluation conducted at VA in June 
1995 reveals the veteran's report of working at the car 
dealership despite difficulty.  He did report that since 
Vietnam he had experienced extreme emotional turmoil.  
Occasional homicidal thoughts were noted, as well as 
hallucinations in the form of flashbacks.  Social isolation, 
anger and rage were noted.  The assessment was PTSD and 
dysthymia, GAF 58.  

A report of VA examination dated in August 1997 reveals 
reports of significant nightmares of Vietnam.  The veteran 
noted he slept about 3 hours per night.  He would awake 
yelling and in a cold sweat.  He would urinate on himself as 
well.  He reported flashbacks of Vietnam and extreme 
nervousness.  The examiner noted he had intrusive thoughts of 
faces and body bags from Vietnam.  He was noted to have had 
several failed marriages and to have been unable to keep a 
job during the past five years.  He was noted to be 
hypervigilant and anxious.  The veteran reported he had 
recently started working as a local county clerk but was 
having trouble because of his urge to isolate himself.  
Mental status examination showed he was anxious and 
depressed, slightly fearful and without expression.  The 
assessment was PTSD, dysthymic disorder, Global Assessment of 
Functioning 60 to 65.  

Additional outpatient treatment records date from the date of 
claim and show a progressive assessment of severe PTSD 
despite medication and ongoing therapy.  

Overall, the record reflects that the veteran has had rather 
lengthy treatment of his PTSD between January 1994 and the 
present.  Beginning with the complaints on the veteran's 
claim form, to the GAF of 58 in June 1995 accompanied by the 
complaints of difficulty working and the observed wide 
depression, followed by the GAF of 55 in July 1995 on VA 
examination, serious impairment is shown in the early stages 
of the evaluative period.  It is also noted that the veteran 
reportedly was denied employment by the post office in 1996 
due to his diagnosis of PTSD and depression.  Further, there 
was a diagnosis at VA in May 1996 of a GAF of 45-50.  A 
November 1996 progress note revealed a GAF of 46.  These were 
followed by the repeated findings dating from July 1997 of 
severe PTSD precluding the ability to sustain employment.  
Thus, under the former criteria, a 100 percent rating is 
warranted.  

Based on this evidence, the Board believes that there is a 
question as to which of two disability evaluations, 70 or 
100, more nearly approximates the veteran's overall 
disability picture.  38 C.F.R. § 4.7.  This question is 
created based on the veteran's frequency of treatment and the 
severity of symptoms.  Resolving any reasonable doubt in the 
veteran's favor as to the most appropriate evaluation, the 
Board concludes that a 100 percent evaluation for PTSD is 
warranted from the effective date of the grant of service 
connection for PTSD.


ORDER

An initial evaluation of 100 percent for PTSD is granted, 
subject to the laws regarding the award of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

